Seawell, J.
Without attempting to outline the future course of this action, we may say that the complaint sets up a modification of the original contract, whether oral or written does not appear, and the court is not now in possession of sufficient information to enable it to say with certainty, as a matter of law, that the plaintiff may not prevail in.its action. Blackmore v. Winders, 144 N. C., 212, 216, 56 S. E., 874.
Whatever considerations led the defendants to demur at the present juncture may recur in the orderly development of the case under conditions which will enable the lower court, as well as this Court, to pass upon the matter with more precise information.
The judgment is
Affirmed.